DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	Claims 1-3, 6-7, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fontaine (US Pat. No. 6,439,284) in view of Kawagoe (US Pub. No. 2018/0009269), Morishita (JP2002-225511; machine translation relied upon) and/or Shiraishi (US Pat. No. 5,054,530).
Regarding claim 1, Fontaine teaches (as depicted in the left side of figure 6) a tire with a specified mounting orientation comprising a tread portion wherein the tread portion has an outer tread edge located at an outer side of the vehicle when the tire is mounted on the vehicle, an inner tread edge located at an inner side of the vehicle when the tire is mounted on the vehicle, a first crown main groove 68 extending continuously in a tire circumferential direction on the tire equator, a second crown main groove 67 extending continuously in the tire circumferential direction at the inner tread edge side with respect to the first crown main groove, and three land portions demarcated by the first crown main groove and the second crown main groove, the land portions include an outer shoulder land portion demarcated between the outer tread edge and the first crown main groove, the outer shoulder land portion has a largest width in a tire axial direction among the three land portions, and the outer shoulder land portion has an outer shoulder lateral groove 63 that extends from the outer tread edge and that terminates within the outer shoulder land portion, and an outer shoulder sipe that extends from near the first crown main groove and that terminates within the outer shoulder land portion (column 6, lines 47-61; figure 6). Fontaine does not specifically disclose that the outer shoulder sipe extends from the first crown main groove. Kawagoe teaches providing an outer shoulder sipe 36 which extends from the outer shoulder main groove and terminates within the shoulder land region (paragraph [0054]; figure 1), wherein the outer shoulder sipe has a maximum depth portion 36a and a shallow bottom portion 36b having a smaller depth, and the shallow portion is disposed only at an end portion of the outer shoulder sipe at the inner side in the tire axial direction (paragraph [0098]; figure 6). It would have been obvious to one of ordinary skill in the art to configure the shoulder sipe as taught by Kawagoe in the tire of Fontaine in order to improve wear resistance (see Kawagoe at paragraph [0054]) and to suppress heel and toe wear and maintain excellent wet performance (see Kawagoe at paragraph [0098]). Fontaine does not specifically disclose that the first crown main groove extends between the outer tread edge and the equator. In a tire with a tread pattern configured with 3 ribs similar to Fontaine, Morishita teaches placing the first crown main groove 3 between the outer tread edge and the equator (machine translation at page 4; figures 1-4). Shiraishi teaches providing a grounding centerline t which is placed between the outer tread edge and the equator 13 (column 3, line 27 – column 4, line 21; figures 2-3). It would have been obvious to one of ordinary skill in the art to shift the first crown main groove 68 of Takemoto to be located between the equator and the outer tread edge as is taught by Morishita and/or Shiraishi as a known location for a first crown main groove with the predictable result of having a functional tire. 
Regarding claim 2, Kawagoe teaches that the terminal end of the outer shoulder sipe is located outward of the terminal end of the outer shoulder lateral groove (figure 1).
Regarding claim 3, Kawagoe teaches that the outer shoulder lateral groove includes an inner portion having a depth which gradually decreases toward an inner side in the axial direction (figure 2).
Regarding claim 6 and 10, Kawagoe teaches that the outer shoulder sipe includes a body portion 36 and a wide portion 56 that is disposed radially outside of the body portion and has a larger width than the body portion (paragraph [0084]; figures 1 and 6).
Regarding claim 7 and 11, Fontaine teaches that a land ratio of the outer tread portion is greater than a land ratio of the inner tread portion (figure 6). While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972). 
Regarding claim 12, Fontaine teaches a specific embodiment wherein the width of the outer shoulder land portion is slightly less than 0.5 times the tread width (figure 6). Fontaine does not specifically disclose a width of the outer shoulder land portion of 0.30 to 0.45 times the tread width. Morishita teaches a similarly configured 3 rib tire where the width of the outside rib is form 35 to 45 percent of the ground contact width of the tire, overlapping the claimed range (abstract; machine translation at paragraph [0004]). It would have been obvious to one of ordinary skill in the art to use an outer shoulder land portion width as taught by Morishita in the tire of Fontaine (combined) as a known range of outer shoulder land portion width with the predictable result of having a functional tire. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Regarding claim 13, Fontaine teaches a specific embodiment where the crown land portion has a width falling within the claimed 0.15 to 0.25 times the tread width range (figure 6).
Regarding claim 14, Morishita teaches an outer rib width of 35 to 45 percent of the ground contact width, and an inner rib width of 15 to 25 percent of the ground contact width (abstract; machine translation at paragraph [0004]), such a difference between the outer and inner suggesting a displacement of the crown land of about 10-30 percent of the tread width, overlapping the claimed range. It would have been obvious to one of ordinary skill in the art to use a crown land displacement as taught or suggested by Morishita in the tire of Fontaine (combined) as a known crown land displacement with the predictable result of having a functional tire.
Regarding claim 15, Kawagoe teaches a preferable length of the shoulder sipe of from 50% to 55% of the axial width of the shoulder land portion (paragraph [0064]; figure 4), as well as teaching a specific embodiment where the terminal end of the outer shoulder lateral groove is about 20% of the width of the land portion (figure 4), resulting in a distance between the end of the shoulder sipe to the end of the shoulder lateral groove of about  to the terminal end of the outer shoulder sipe is about 0.30 to 0.35 times the width in the axial direction of the shoulder land portion.
Regarding claim 17, Kawagoe teaches an angle of the outer shoulder lateral groove is preferably in a range of from 73 to 80 degrees with respect to the circumferential direction (10 to 17 degrees with respect to axial direction) (paragraph [0079]).
Regarding claim 18, Kawagoe teaches a specific embodiment where the length in the axial direction of the outer shoulder lateral groove falls within the claimed 0.70 to 0.92 times the width of the outer shoulder land portion claimed range (figure 4).
Regarding claim 19, Fontaine teaches (as depicted in the left side of figure 6) a tire with a specified mounting orientation comprising a tread portion wherein the tread portion has an outer tread edge located at an outer side of the vehicle when the tire is mounted on the vehicle, an inner tread edge located at an inner side of the vehicle when the tire is mounted on the vehicle, a first crown main groove 68 extending continuously in a tire circumferential direction on the tire equator, a second crown main groove 67 extending continuously in the tire circumferential direction at the inner tread edge side with respect to the first crown main groove, and three land portions demarcated by the first crown main groove and the second crown main groove, the land portions include an outer shoulder land portion demarcated between the outer tread edge and the first crown main groove, the outer shoulder land portion has a largest width in a tire axial direction among the three land portions, and the outer shoulder land portion has an outer shoulder lateral groove 63 that extends from the outer tread edge and that terminates within the outer shoulder land portion, and an outer shoulder sipe that extends from near the first crown main groove and that terminates within the outer shoulder land portion (column 6, lines 47-61; figure 6). Fontaine does not specifically disclose that the outer shoulder sipe extends from the first crown main groove. Kawagoe teaches providing an outer shoulder sipe 36 which extends from the outer shoulder main groove and terminates within the shoulder land region (paragraph [0054]; figure 1), wherein the outer shoulder sipe has a maximum depth portion 36a, and a linear portion and a shallow bottom portion 36b having a smaller depth (the linear and shallow bottom portions taken to be the claimed shallow portion, because this region has a smaller depth than that of the maximum depth portion) (paragraph [0098]; figure 6). It would have been obvious to one of ordinary skill in the art to configure the shoulder sipe as taught by Kawagoe in the tire of Fontaine in order to improve wear resistance (see Kawagoe at paragraph [0054]) and to suppress heel and toe wear and maintain excellent wet performance (see Kawagoe at paragraph [0098]). It is noted that for this configuration, the linear portion of the shallow portion has depths falling within the claimed 0.60 to 0.75 time the depth of the maximum depth portion, and the claim language does not exclude such a configuration. Fontaine does not specifically disclose that the first crown main groove extends between the outer tread edge and the equator. In a tire with a tread pattern configured with 3 ribs similar to Fontaine, Morishita teaches placing the first crown main groove 3 between the outer tread edge and the equator (machine translation at page 4; figures 1-4). Shiraishi teaches providing a grounding centerline t which is placed between the outer tread edge and the equator 13 (column 3, line 27 – column 4, line 21; figures 2-3). It would have been obvious to one of ordinary skill in the art to shift the first crown main groove 68 of Takemoto to be located between the equator and the outer tread edge as is taught by Morishita and/or Shiraishi as a known location for a first crown main groove with the predictable result of having a functional tire.
Regarding claim 20, Fontaine teaches (as depicted in the left side of figure 6) a tire with a specified mounting orientation comprising a tread portion wherein the tread portion has an outer tread edge located at an outer side of the vehicle when the tire is mounted on the vehicle, an inner tread edge located at an inner side of the vehicle when the tire is mounted on the vehicle, a first crown main groove 68 extending continuously in a tire circumferential direction on the tire equator, a second crown main groove 67 extending continuously in the tire circumferential direction at the inner tread edge side with respect to the first crown main groove, and three land portions demarcated by the first crown main groove and the second crown main groove, the land portions include an outer shoulder land portion demarcated between the outer tread edge and the first crown main groove, the outer shoulder land portion has a largest width in a tire axial direction among the three land portions, and the outer shoulder land portion has an outer shoulder lateral groove 63 that extends from the outer tread edge and that terminates within the outer shoulder land portion, and an outer shoulder sipe that extends from near the first crown main groove and that terminates within the outer shoulder land portion (column 6, lines 47-61; figure 6). Fontaine does not specifically disclose that the outer shoulder sipe extends from the first crown main groove. Kawagoe teaches providing an outer shoulder sipe 36 which extends from the outer shoulder main groove and terminates within the shoulder land region (paragraph [0054]; figure 1), wherein the outer shoulder sipe has a maximum depth portion 36a and a shallow bottom portion 36b having a smaller depth, the shallow portion is disposed only at an end portion of the outer shoulder sipe at the inner side in the tire axial direction (paragraph [0098]; figure 6), and the outer sipe includes a body portion 36 and a wide portion 56 disposed outward of the body portion in the radial direction, the wide portion having a larger width than the body portion (paragraph [0084]; figures 1 and 6). It would have been obvious to one of ordinary skill in the art to configure the shoulder sipe as taught by Kawagoe in the tire of Fontaine in order to improve wear resistance (see Kawagoe at paragraph [0054]), to suppress heel and toe wear and maintain excellent wet performance (see Kawagoe at paragraph [0098]), and to improve drainage performance while not affecting uneven wear resistance (see Kawagoe at paragraph [0085]). Fontaine does not specifically disclose that the first crown main groove extends between the outer tread edge and the equator. In a tire with a tread pattern configured with 3 ribs similar to Fontaine, Morishita teaches placing the first crown main groove 3 between the outer tread edge and the equator (machine translation at page 4; figures 1-4). Shiraishi teaches providing a grounding centerline t which is placed between the outer tread edge and the equator 13 (column 3, line 27 – column 4, line 21; figures 2-3). It would have been obvious to one of ordinary skill in the art to shift the first crown main groove 68 of Takemoto to be located between the equator and the outer tread edge as is taught by Morishita and/or Shiraishi as a known location for a first crown main groove with the predictable result of having a functional tire.
13.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fontaine in view of Kawagoe, Morishita and/or Shiraishi as applied to above, and further in view of Munezawa (US Pub. No. 2015/0151588).
Regarding claim 5, Fontaine (figure 6) and Kawagoe (figure 1) each teach that the outer shoulder lateral groove has a terminal end within the outer shoulder land portion, and Kawagoe teaches a preferable length of the shoulder sipe of from 50% to 55% of the axial width of the shoulder land portion (paragraph [0064]; figure 4), and a linear portion between the deep bottom portion and the shallow bottom portion (paragraph [0098]; figure 6), and is not particularly limiting as to the lengths of the deep bottom portion, the linear portion, or the shallow portion. Kawagoe does not specifically disclose that a length in the axial direction of the shallow portion of the outer shoulder sipe is larger than a distance in the axial direction from a groove edge of the first crown main groove to the terminal end of the outer shoulder lateral groove. Munezawa teaches that it is preferable for a shoulder sipe to have a larger depth at an outer end that at an inner end, and more preferable to have a part where a shoulder sipe depth gradually increases from the inner end to the outer end (paragraph [0071]), with the specific embodiment having the depth increase substantially the entire length of the sipe (figure 6). It would have been obvious to one of ordinary skill in the art to use a long linear depth increasing portion as taught by Munezawa in the tire of Fontaine (combined) in order to improve the rigidity on the axially inner side and improve the uneven wear resistance (see Munezawa at paragraph [0071]). For such a configuration, the shallow portion of the sipe (including the linear portion, because such a portion reads on the claimed shallow portion because it has a depth less than the maximum depth portion) would have a length in the axial direction greater than a distance in the axial direction from a groove edge of the first crown main groove to the terminal end of the outer shoulder lateral groove.

Response to Arguments
Applicant’s statements under 35 U.S.C. 102 (b)(2)(C) and arguments with respect to the rejection over Fujita have been fully considered and are persuasive.  The rejection of claims 1-18 under 35 U.S.C. 102 over Fujita has been withdrawn. 
Applicant’s amendments and arguments with respect to the rejection(s) of claim(s) 1-2 and 4-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Kawagoe as is set out above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	August 5, 2022

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749